In a proceeding for the judicial settlement of an executor’s final account, in which Morris Locke, the decedent’s surviving spouse, filed objections to said account, the petitioner-executor appeals from an order of the Surrogate’s Court, Queens County, dated March 26, 1962 which denied his motion: *951(a) to dismiss said objections as sham and frivolous; for summary judgment; and for judgment on the pleadings settling his account as filed (Rules Civ. Prae., rules 104,112, 113); and (b) denied so much of his alternative motion to require the objectant to serve and file a bill of particulars of his objections, as disallowed all the items in petitioner’s demand therefor except items 1 and 2. The order directed objectant to file the bill of particulars as limited within 10 days after he shall have completed his examination before trial of the petitioner-executor. Order modified so as to grant the petitioner-executor’s motion for a bill of particulars to the further extent of allowing items 5 (a) and 6 (a) of the demand, in addition to items 1 and 2; as so modified, the order is affirmed, without costs. The examination of the petitioner-executor shall proceed on 10 days’ written notice or on such other date as the parties may mutually fix. In our opinion, the petitioner is entitled to items 5 (a) and 6 (a) of his demand, in addition to items 1 and 2. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.